Citation Nr: 1726283	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen service connection for tinnitus, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1958 to March 1962.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Waco, Texas, which declined to reopen service connection for both tinnitus and bilateral hearing loss. 

In May 2010, the Veteran presented testimony at a hearing conducted at the RO in Waco, Texas, before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed July 2008 Board decision denied service connection bilateral hearing loss, finding that bilateral hearing loss was not due to service or was not present within one year after service.  

2.  The evidence received since the July 2008 Board decision relates to an unestablished fact of a nexus (continuous symptoms) between bilateral hearing loss and service.  

3.  An unappealed July 2008 Board decision denied service connection for tinnitus, finding that tinnitus was not due to service.  

4.  The evidence received since the July 2008 Board decision relates to an unestablished fact of a nexus  (continuous symptoms) between tinnitus and service.  

5.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

6.  Symptoms of bilateral hearing loss have been continuous since service separation.  

7.  The Veteran has a current disability of bilateral hearing loss.

8.  Symptoms of tinnitus have been continuous since service separation.   

9.  The Veteran currently has a disability of tinnitus.   


CONCLUSIONS OF LAW

1.  The July 2008 Board decision denying service connection for bilateral hearing loss and tinnitus was final when issued.  38 U.S.C.A. § 7104 (West 2014); 
38 C.F.R. § 20.1100 (2016).

2.  Evidence received since the July 2008 Board decision is new and material to reopen service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1154(b), 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2016). 

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board is reopening and granting service connection for bilateral hearing loss and tinnitus, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Reopening Service Connection for Bilateral Hearing Loss and Tinnitus 

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed sensorineural hearing loss (SNHL) and tinnitus are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

In an unappealed July 2008 Board decision, the Board denied service connection for bilateral hearing loss, finding that the bilateral hearing loss was not due to service and was not present within one year after service.  The July 2008 Board decision also found that tinnitus was not due to service (no nexus).  The July 2008 Board decision denying service connection for bilateral hearing loss and tinnitus was final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

New evidence received since the issuance of the July 2008 Board decision includes various lay statements, including testimony from the May 2010 hearing before a Decision Review Officer.  At the May 2010 hearing before a Decision Review Officer, the Veteran indicated that both the bilateral hearing loss and tinnitus began during service as due to assigned duties in the "fire room," which included exposure to loud and continuous noise from boilers, and that hearing loss and tinnitus symptoms have been continuous service separation.  The Veteran also testified to post-service employment as a meat-cutter and television repairman, and that post-service employment did not include exposure to acoustic trauma.  See May 2010 DRO hearing transcript.  

Such evidence could reasonably substantiate the issues of service connection for bilateral hearing loss and tinnitus, and, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.156(a).  

Service Connection for Bilateral Hearing Loss and Tinnitus 

As the Board is granting presumptive service connection for bilateral hearing loss and tinnitus based on continuity of symptomatology (adjudicated below) since service under 38 C.F.R. § 3.303(b), the theories of direct service connection 
(38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Veteran essentially contents that the current bilateral hearing loss and tinnitus developed due to in-service exposure to acoustic trauma.  Specifically, at the January 2006 VA audiometric examination, the Veteran reported "a long history" of bilateral hearing loss and tinnitus as due to four years of exposure to acoustic trauma while working in the fire room of an aircraft carrier.  At the May 2010 RO hearing, the Veteran testified that symptoms of hearing loss began during service, caused by working with boilers in the "fire room."  In a May 2010 statement, the Veteran wrote that symptoms of hearing loss were caused by "repeated exposure to acoustic trauma" during service.  

First, the Board finds that the evidence of record demonstrates current disabilities of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385 and tinnitus.  See January 2006 VA audiometric examination report; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (recognizing that a layperson is competent to identify tinnitus).  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from boilers while performing duties in a fire room while aboard an aircraft carrier.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss or tinnitus.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Throughout the course of this appeal, the Veteran has consistently contended that hearing loss and tinnitus symptoms began during service and have continued since service separation.  See May 2010 hearing transcript, May 2010 statement.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories that hearing loss and tinnitus symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Additionally, audiometric testing post service demonstrates that hearing acuity has declined since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of bilateral hearing loss and tinnitus have been continuous since service separation, which meets the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).  

The Board finds that the Veteran has made credible statements that bilateral hearing loss and tinnitus symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of bilateral hearing loss and tinnitus during service and his reports that he has had bilateral hearing loss and tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss and tinnitus, presumptive service connection for 
bilateral hearing loss and tinnitus are warranted under 38 C.F.R. § 3.303(b).  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss and tinnitus renders moot other theories of service connection. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted. 

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted. 

Service connection for bilateral loss is granted.

Service connection for tinnitus is granted.   





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


